Per Curiam:
The order appealed from should be modified by providing that the issues raised by the counterclaim in the amended answer of the defendant Walter be tried at Special Term after the issue raised by the allegations of the answer as a defense to the plaintiff’s cause of action is tried at Trial Term, and that the trial at Special Term be stayed until the determination of the trial at Trial Term. As so modified the order is affirmed, with ten dollars costs and disbursements to the appellant. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as so modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.